Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose what is the “values of joints of the steerable arm”. The specification only mentions this “values of joints of the steerable arm” but does not define or explain what it is. The specification does not disclose how to determine progress of the portion of the tool by recording the values of joints of the steerable arm. The specification does not disclose how to visually depicting the progress of the portion of the tool by applying the values of the joints of the steerable arm. The specification mentions doing these steps, but fail to disclose how the steps are done. There is no explanation on how these are done. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-7, 10-11, 13-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (WO 2017/158592 (provided in the IDS)) and in view of Melkent et al. (US 2003/0208122). 

3.	Addressing claim 1, Tolkowsky discloses a method for performing a procedure with respect to a skeletal portion within a body of a subject with a tool mounted upon a steerable arm, the steerable arm being unregistered with respect to the subject’s body, the method comprising: 
(A) acquiring with a first imaging device 3D image data of at least the skeletal portion (see page 32, lines 18-29); 
(B) using at least one computer processor: designating at least one locational element selected from the group consisting of (a) a longitudinal insertion path with respect to the skeletal portion, (b) a skin-level incision point corresponding to the skeletal portion, (c) a skeletal-portion-level entry 10 point within the body of the subject, and (d) a target point within the skeletal portion, and associating the at least one designated locational element with the 3D image data for the skeletal portion (see page 43, lines 10-26 and Fig. 7, steps 70, 74 and 76);
(C) while a portion of the tool is disposed at a location with respect to the skeletal portion, sequentially: 15 acquiring a first 2D x-ray image of at least the portion of the tool and the skeletal portion from a first view, the acquisition of the first 2D x-ray image being performed by a second imaging device that is disposed at a first pose with respect to the subject’s body, moving the second imaging device to a second pose with respect to the subject’s body, and 20 while the second imaging device is at the second pose, acquiring with the second imaging device a second 2D x-ray image of at least the portion of the tool and the skeletal portion from a second view (see claim 1, page 5, lines 2-16 and Fig. 7, step 80); 
(D) using at least one computer processor: registering the first and second 2D x-ray images to the 3D image data (see Fig. 7, page 43 lines 30-31, page 55 lines 8-25, page 56 lines 13-17; step 82), identifying a location of the portion of the tool with respect to the skeletal portion, within the first and second 2D x-ray images (see Fig. 7 and pages 44-45; especially page 44 lines 2-4) based upon the identified location of the portion of the tool within the first and second 2D x-ray images, and the registration of the first and second 2D x-ray images to the 3D image data, determining the location of the portion of the tool with respect to the 3D image data, 
comparing with respect to the 3D image data the location of the portion of the tool with the at least one designated locational element, calculating the 3D difference between the location of the portion of the tool and the at least one designated locational element, and generating steering instructions for moving the steerable arm toward the designated locational element (see page 27 line 22-page 23 line 7, page 44 lines 21-page 45 line 3 and page 83 lines 26-31; register the 2D with 3D and determine the projection path of tool to target location include steps of compare and calculating 3D different between tool location and at least one designated locational element (target location));
applying the steering instructions to the steerable arm holding the tool such that the tool is moved toward the at least one designated locational element (see page 66, lines 10-19, page 67 lines 2-23 and page 83 lines 26-31);
wherein applying the steering instructions comprises applying the steering instructions to the steerable arm holding the tool while determining progress of the portion of the tool with respect to the 3D image data as the steerable arm moves responsively to the steering directions toward the at least one designated locational element (see Figs. 15A-B, page 66, lines 10-19, page 67 lines 2-23 and page 83 lines 26-31; tool tip 164 and 168 advance toward designated locational element). 

Tolkowsky does not disclose using the at least one computer processor, and without acquiring further images, determining progress of the portion of the tool with respect to the 3D image data as the steerable arm moves, responsively to the applying of the steering instructions, toward the at least one designated locational element. Melkent discloses using the at least one computer processor, and without acquiring further images, determining progress of the portion of the tool with respect to the 3D image data as the steerable arm moves, responsively to the applying of the steering instructions, toward the at least one designated locational element (see [0006], [0029] and [0051]; tracking the tool is determine it progress; using computer processor to track the tool without continually taken x-ray images during actual surgical procedure is the same as determine progress without further acquiring images; only use pre-acquire image and sensor to track the tool (note: original claim 12 does not has limitation “using the at least one computer processor”; determine progress of a tool and applying steering instruction could be done with computer processor or manually)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky to use the at least one computer processor, and without acquiring further images, determining progress of the portion of the tool with respect to the 3D image data as the steerable arm moves, responsively to the applying of the steering instructions, toward the at least one designated locational element as taught by Melkent because this reduce radiation exposure to patient that produce harmful effect (see [0010]). 

	4.	Addressing claims 2-7, 10-11 and 17-24, Tolkowsky discloses:
regarding claim 2, wherein registering the first and second 2D x-ray images to the 3D image data comprises registering the first and second 2D x-ray images to the 3D image data by means of image processing (see page 4 line 31-page 5 line 1; register by computer processor is by mean of image processing); 
regarding claim 3, wherein registering the first and second 2D x-ray images to the 3D image data comprises: (A) using a machine-learning engine to generate machine-learning data based on: the 3D image data of the skeletal portion, a database of 2D projection images generated from the 3D image data, and respective values of one or more viewing parameters corresponding to each 2D projection image; and (B) using the computer processor further comprises: receiving the machine-learning data, and registering the first and second 2D x-ray images to the 3D image data by using 20 the machine-learning data to find respective first and second 2D projections from the 3D image data that match the first and second 2D x-ray images of the skeletal portion (see page 5 lines 2-32 and page 60 line 6 – page 61 line 31; deep-learning algorithm is machine learning); 
regarding claim 4, wherein identifying the location of the portion of the tool with respect to the skeletal portion, within the first and second 2D x-ray images, comprises identifying the location of the portion of the tool with respect to the skeletal portion, within the first and second 2D x-ray images, by means of image processing (see page 29 lines 4-5, Figs. 1B and 7; perform by system with computer processor is by means of image processing); 
regarding claim 5, wherein the acquisition of the first 2D x-ray image is performed by a second imaging device that is unregistered with respect to the first imaging device, and wherein the moving of the second imaging device to the second pose is performed while the second imaging device is unregistered with respect to the first imaging device (see Fig. 7, the devices are unregister that why 3d images are register with 2d images)
regarding claim 6, wherein the acquisition of the first 2D x-ray image is performed by a second imaging device that is unregistered with respect to the subject’s body, and wherein the moving of the second imaging device to the second pose is performed while the second imaging device is unregistered with respect to the subject's body (see page 5 lines 5-10);
regarding claim 7, wherein the acquisition of the first 2D x-ray image is performed by a second imaging device that is unregistered with respect to the subject’s body, and wherein the moving of the second imaging device to the second pose is performed while the second imaging device is unregistered with respect to the subject's body (see claim 1 and page 5 line 5-10);
regarding claim 10, visually depicting the progress of the portion of the tool with respect to the 3D image data by applying the steering instructions concurrently to (a) the steerable arm holding the tool and (b) a depiction of the tool that is steered virtually with respect to the 3D image data (see Figs. 7, 15A-B, 16A-B, 19A-B, page 66, lines 10-19, page 67 lines 2-23 and page 83 lines 26-31; tool tip 164 and 168 advance toward designated locational element; step 90 of Fig. 7 show the virtual tool in 3D image data).
regarding claim 11, wherein visually depicting the progress of the portion of the tool comprises continuously visually depicting the progress of the portion of the tool as the steerable arm moves responsively to the applying of the steering instructions toward the at least one designated locational element (see Fig. 7, 15A-B, 16A-B, 19A-B and page 83 lines 26-31; the arm move the tool; the tool progress is seen in Figs. 15, 16 and 19; Fig. 7 elements 88 and 90 simulate the progress and overlay the tool in 3D);
regarding 17, wherein: (A) acquiring the first 2D x-ray image of at least the portion of the tool and the skeletal portion from the first view comprises acquiring the first 2D x-ray image of at least the portion of the tool and the skeletal portion from a generally-anterior-posterior (AP) view with respect to the subject's body (see page 28 line 22-25), (B) moving the second imaging device to the second pose with respect to the subject’s body comprises tilting the second imaging device with respect to the subject's body, and (C) acquiring with the second imaging device the second 2D x-ray image of at least the portion of the tool and the skeletal portion from the second view comprises acquiring the second 2D x-ray image of at least the portion of the tool and the skeletal portion subsequently to the tilting of the second imaging device (see page 43 lines 25-30; take image at different angle/degree is tilting the imaging device);
regarding claims 18 and 21, wherein tilting the second imaging device comprises tilting the second imaging device by up to 30 degrees (see page 43 line 25-30);
regarding claims 19, 22 and 24, in response to determining the location of the portion of the tool with respect to the 3D image data, showing a line with respect to the 3D image data along which a longitudinal axis of the tool resides (see page 44 line 27 – page 45 line 3 and Fig. 15A; element 166); 
regarding claim 20, wherein moving the second imaging device to the second pose with respect to the subject’s body comprises tilting the second imaging device either cranially or caudally about a left-right axis of the subject and not rotating the second imaging device around the subject's body about an axis that is not a left-right axis of the subject (see page 43 line 25-30 and Fig. 4A-B; Fig. 4 show taking images by moving left to right or right to left and cranially or caudally);
regarding claim 23, wherein acquiring with the second imaging device the second 2D x-ray image of at least the portion of the tool and the skeletal portion from the second view comprises acquiring with the second imaging device the second 2D x-ray image of at least the portion of the tool and the skeletal portion from a second view such that, (a) the same identifiable anatomical features are seen in the first view and in the second view, and (b) the 15 identifiable anatomical features are seen in the second view in a similar visual arrangement relative to one another as they are seen in the first view (see Fig. 15A-B, page 43 lines 30-31, page 59 lines 21-27 and page 62 line 27-page 63 line 6; first and second view in the two images; the same identifiable anatomical features seen in the two images with similar arrangement).

5.	Addressing claims 13-16, Tolkowsky does not explicitly disclose robotic and manually steer tool in his invention; however, Tolkowsky discloses robotic or manually steering of tool or any combination robotic and manually steer tool is known in the art of surgery, obvious to one of ordinary skill in the art and only require routine skill (see page 2 line 22-28 and page 83 line 26-31); Tolkowsky disclose in the background of the field of the invention).

6.	Regarding claims 25-28 and 30, the method in claims 1-7 and 10-11 are being perform by the apparatus in claims 25-28 and 30 therefore claims 25-28 and 30 are being rejected for the same reason as claims 1-7 and 10-11. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-11, 13-28 and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793